Order entered October d                   , 2012




                                              In The
                                     Court of Sppeafti
                           Itftb 3113t5stritt of Texati at 3Ballati
                                       No. 05-12-009 4 4 CV
                                                         -




                 IN THE INTEREST OF P.E., C.E., AND S.E., CHILDREN


                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-10-5399

                                            ORDER
       On October 22, 2012, this Court ordered the Dallas County District Clerk to file the

clerk's record containing the documents related to appellant's affidavit of indigence and the trial

court's ruling on the contest. However, the clerk's record containing those documents was filed

on August 28, 2012 in cause no. 05-12-01190-CV, styled In the Interest of P.E., C.E., and S.E.,

Children.    That appeal was consolidated into the above appeal on October 22, 2012.

Accordingly, we VACATE the October 22, 2012 order to the extent it requires the District Clerk

to file the record containing the documents related to the indigency proceedings.

       We DIRECT the Clerk of this Court to transfer the clerk's record filed on August 28,

2012 in cause no. 05-12-01190-CV into the above appeal.

       On October 22, 2012, we ordered court reporter Kim Allen to file the reporter's record of

the hearing on appellant's affidavit of indigence. Ms. Allen notified us that Francheska Duffey,
official court reporter of the 330th Judicial District Court, recorded the indigency hearing.

Accordingly, we ORDER court reporter Francheska Duffey to file the reporter's record of the

hearing on the contest to appellant's affidavit of indigence by 5:00 p.m. on Thursday, October

25, 2012.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Francheska Duffey, Official Court Reporter, 330th Judicial District Court; the Dallas County

District Clerk; and to counsel for all parties.
                                                          ..


                                                  ELI          TH LANG-MIERS
                                                  JU